Citation Nr: 0702404	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for bilateral 
glaucoma, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for increased ratings for a low back 
disability (degenerative joint disease of the lumbar spine 
with radiculopathy) and bilateral glaucoma.


FINDINGS OF FACT

1.  The veteran's low back disability (degenerative joint 
disease of the lumbar spine with radiculopathy) is manifested 
by forward flexion of the thoracolumbar spine to more than 30 
degrees has not been productive of six weeks of 
incapacitating episodes within the past 12 months.  Ankylosis 
has not been shown.  

2.  The veteran's low back disability is manifested by 
neurological manifestations which approximate no more than 
mild bilateral incomplete paralysis of the sciatic nerves.

3.  The veteran's bilateral glaucoma is manifested by a 
corrected visual acuity of 20/20, bilaterally, and average 
concentric contraction to 42 degrees in the right eye and to 
51 degrees in the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for the 
orthopedic manifestations of a low back disability 
(degenerative joint disease of the lumbar spine with 
radiculopathy) have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5236, 5237, 5243 (2006).  

2.  The criteria for separate bilateral 10 percent ratings 
for neurological manifestations of a low back disability 
(mild incomplete paralysis of the sciatic nerve) have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 (2006).

3.  The criteria for a rating higher than 30 percent for 
bilateral glaucoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.75, 
4.76, 4.76a, 4.83a, 4.84a, Diagnostic Codes (DCs) 6026, 
6061-6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Low Back Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006).  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

The code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), spinal stenosis (DC 5238), spondylolisthesis or 
segmental instability (DC 5239), ankylosing spondylitis 
(5240), spinal fusion (DC 5241), or degenerative arthritis of 
the lumbar spine (DC 5242).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

The Board now turns to the applicable criteria.

The veteran's lumbar spine disability in this case has been 
rated as 40 percent disabling under DC 5295, which under the 
old schedular criteria no longer in effect contemplated 
lumbosacral strain, which was rated based upon limitation of 
motion of the lumbosacral spine.  This was the maximum 
schedular rating available for lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).  See 67 Fed. Reg. 54345 (Aug. 22, 
2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Because these 
criteria are no longer in effect, the veteran's back 
disability must be rated based upon the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  On VA examination in June 
2004, the veteran reported that in the past year he had been 
issued a medical certificate for one week of strict bed rest.  
Treatment records, however, do not support such a statement.  
The Board accordingly finds that even if the veteran was 
prescribed bed rest for one week in the year prior to the 
June 2004 examination, as there is otherwise no evidence 
indicating that he experienced any incapacitating episodes 
between June 2004 and May 2005, the veteran did not 
experience any incapacitating episodes under the criteria set 
forth in the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  In any event, even if he 
were prescribed bedrest for one week, that is less than the 
six weeks required to warrant a higher rating.  Accordingly, 
he is not entitled to a rating higher than 40 percent based 
upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based on 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
June 2004 VA examination shows flexion to 60 degrees, 
extension to 30 degrees, and lateral bending to 30 degrees, 
bilaterally, and left and right lateral rotation to 30 
degrees, which would warrant a rating of 40 percent under the 
general rating formula.  On VA examination in February 2005, 
the veteran had flexion to 25 degrees, extension to 25 
degrees, left and right lateral bending to 20 degrees, which 
would similarly warrant a rating of 40 percent under the 
general rating formula.  The requirements for a higher rating 
under the general rating formula - unfavorable ankylosis of 
either the thoracolumbar spine or the entire spine - are 
neither contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

VA treatment records dated from May 2004 to May 2005 and a 
report of VA examination dated in June 2004, show symptoms 
and assessments of radiculopathy into both the right and left 
lower extremities.  The radiculopathy into the right lower 
extremity was associated with weakness, causing unsteadiness, 
and occasional falls.  On VA examination in June 2004 and in 
subsequent treatment records there was demonstrable muscle 
spasm of the thoracolumbar spine.  

On VA examination in June 2004, the veteran had diminished 
pinprick and light touch in both the right and left legs.  
There was, however, no muscle atrophy, and the veteran was 
found to have normal strength in the lower extremities, 
bilaterally.

The veteran was found to have negative straight leg raising, 
bilaterally, on VA examination in June 2004.  His reflexes 
were 1+ at the knees, bilaterally, and absent at the ankles, 
bilaterally.    

The findings in the medical records dating from May 2004 to 
May 2005 support a conclusion that the veteran did have 
radiculopathy, which resulted in decreased sensation and 
impaired reflexes.  However, no muscle atrophy is present and 
his muscle strength is normal in the lower extremities, 
bilaterally.  The Board therefore finds that the veteran's 
radiculopathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran is entitled to an award of separate bilateral 10 
percent ratings for the neurological manifestations of his 
low back disability under DC 8520.  The Board finds no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., that would warrant a higher rating or 
demonstrate more than a mild degree of incomplete paralysis 
of the sciatic nerve.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating.  
However, the Board finds that the weight of the credible 
evidence demonstrates that the veteran is entitled to 
separate bilateral 10 percent ratings, but no higher, for the 
neurological manifestations of his low back disability.  The 
"benefit-of-the-doubt" rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

B.  Bilateral Glaucoma

The veteran's bilateral glaucoma is rated under DC 6013, 
which pertains to simple, primary, noncongestive glaucoma.  
Diagnostic Code 6013 provides for a minimum 10 percent rating 
and directs that glaucoma is otherwise to be rated on the 
impairment of visual acuity or field loss.  38 C.F.R. § 
4.84a, DC 6013 (2006).  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, DCs 6061 to 6079.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a, Table V (2006).

In this respect, 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 
6077, 6078 (2006).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076 
(2006).

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
DCs 6065, 6069, 6076, 6078 (2006).

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R.  
4.84a, DCs 6065, 6069, 6073, 6076 (2006).

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, DCs 6064, 6068, 6072, 6075 (2006).

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, DCs 6061, 6062, 6063, 
6067, and 6071 (2006).

On VA examination in June 2004, and in treatment records 
dated from May 2004 to May 2005, the veteran's uncorrected 
visual acuity for the right eye was 20/40 for far vision, 
corrected to 20/20.  For near vision, the corrected visual 
acuity for the right eye was 20/20.  The uncorrected far 
vision on the left was 20/25, corrected to 20/20.  For near 
vision, the corrected visual acuity for the left eye was 
20/20.  There was no evidence of diplopia.  

In this case, the veteran's impairment of visual acuity is 
not compensable.  Specifically, the veteran's impairment of 
visual acuity does not meet the criteria for a compensable 
rating under DCs 6061 through 6078.  Pursuant to DC 6079, 
which directs that where the vision in one eye is 20/40 
(6/12) or better, and the vision in the other eye is 20/40 
(6/12) or better, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.84a, DC 6079; 38 C.F.R. § 4.84a, Table V 
(2006).  In this case, the veteran's visual acuity is better 
than 20/40 in each eye.  Thus, he is not entitled to a rating 
higher than 30 percent under the diagnostic codes pertaining 
to impairment of visual acuity, when rated according to the 
usual method.

The Board now turns to impairment of the field of vision.  
The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. 
§ 4.76a, Table III (2006).  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2006).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is:  Temporally:  85; 
down temporally:  85; down:  65; down nasally:  50; nasally:  
60; up nasally:  55; up:  45; up temporally:  55.  
The normal total is 500 degrees.

On VA examination in June 2004, according to the Goldman 
perimeter test results, contraction of the visual fields were 
as follows:

For the left eye:  temporally, contraction to 65 degrees 
(normal field 85) Down temporally, contraction to 67 (normal 
field 85) Vision down, contraction to 60 (normal field 65) 
Down nasally, contraction to 47 (normal field 50) Vision 
nasally, contraction to 42 (normal field 60) Up nasally, 
contraction to 40 (normal field 55) Vision up, contraction to 
38 (normal field 45) Up temporally, contraction to 48 (normal 
field 55).

For the right eye:  temporally, contraction to 60 degrees 
(normal field 85) Down temporally, contraction to 52 (normal 
field 85) Vision down, contraction to 52 (normal field 65) 
Down nasally, contraction to 38 (normal field 50) Vision 
nasally, contraction to 33 (normal field 60) Up nasally, 
contraction to 30 (normal field 55) Vision up, contraction to 
30 (normal field 45) Up temporally, contraction to 34 (normal 
field 55).

The total remaining visual field for the left eye was 407.  
The total remaining visual field for the right eye was 339.  
Average visual contraction was to 51 degrees in the left eye 
and to 42 degrees in the right eye.  38 C.F.R. §§ 4.76, 
4.76a.  After the physical examination, the diagnoses were 
chronic, controlled open angle glaucoma, and refractive 
error.

Under DC 6080 for rating visual field impairment, for the 
left eye, unilateral concentric contraction to 51 degrees 
warrants a 10 percent evaluation.  For the right eye, 
unilateral concentric contraction to 42 degrees warrants a 10 
percent evaluation.  Alternatively, unilateral concentric 
contraction to 51 degrees may be evaluated as the equivalent 
of corrected visual acuity of 20/50 (6/15).  Unilateral 
concentric contraction to 42 degrees may be evaluated as the 
equivalent of corrected visual acuity of 20/70 (6/21).  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  38 C.F.R. § 4.84a, DC 6080, 
Note (2).

In this case, the Goldman perimeter test showed that the 
total remaining visual field for the right eye was 339.  This 
number divided by eight equals 42 (the average contraction of 
visual field).  The Goldman perimeter test showed that the 
total remaining visual field for the left eye was 407.  This 
number divided by eight equals 51 (the average contraction of 
visual field).  Under the provisions of DC 6080, the 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  

Applying the Goldman test results from the veteran's June 
2004 examination, field of vision in the right eye was 
restricted to 42 degrees and field of vision in the left eye 
was restricted to 51 degrees.  Under the normal method, a 10 
percent rating is warranted for each eye.  Because the 
veteran is service-connected for both eyes, however, the 
alternate method of rating impairment of the visual field is 
also applicable.  Applying the alternative visual acuity 
impairment equivalents, average concentric contraction of 
visual field of 42 degrees in the right eye converts to a 
visual acuity of 20/70, and average concentric contraction of 
visual field of 51 degrees in the left eye converts to a 
visual acuity of 20/50.  Those findings support a 20 percent 
evaluation under the provisions of DC 6078, but no more.

Based upon the Goldman Perimeter test results at the June 
2004 VA examination, the Board finds that the criteria for 
entitlement to a rating greater than 30 percent for bilateral 
glaucoma are not met.  The benefit-of-the-doubt rule has been 
considered in making this decision, however because the 
preponderance of the evidence is unfavorable to the veteran's 
claim for increase, that claim must be denied.



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; a rating 
decision in July 2004; and a statement of the case in March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 40 percent for the orthopedic 
manifestations of a low back disability is denied.

Separate bilateral 10 percent ratings for the neurological 
manifestations of a low back disability (mild incomplete 
paralysis of the sciatic nerves) is granted.

A rating in excess of 30 percent for bilateral glaucoma is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


